Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 includes the limitation that the air controller is controlled in the refresh mode for a predetermined period of time. Claim 1 includes the limitation of controlling the air controller in the same refresh mode by circulating air via the reversible fan for a predetermined period of time. Claim 2 does not serve to further limit this step from claim 1, as both claims require the air controller being controlled in a refresh mode for a predetermined period of time. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawls-Meehan (U.S. Publication No. 2017/0360212).
Regarding claim 1, Rawls-Meehan discloses a method of controlling an air controller 120 and 140 configured to draw air from an air distribution layer 200 for a mattress 300 and supply conditioned air to the air distribution layer 200 (paragraphs 0041 and 0052 and Figures 1 and 5A-C), the method comprising: providing the air controller 120 and 140 comprising: a reversible fan 120 (paragraph 0041 and Figure 1); and a heating element 140 (paragraph 0052, Figures 5A-C); controlling the air controller 120 and 140 in a cooling mode by operating the reversible fan 120 to draw air from the air distribution layer 200 (Figure 5B and paragraphs 0050 and 0045); and controlling the air controller 120 and 140 in a refresh mode by operating the reversible fan 120 to cause air to circulate through the air distribution layer 200 for a predetermined period of time (Figure 5C and paragraph 0050, and see paragraph 0045, where the controller 450 and remote 460 allow a user to input a desired duration for the various modes the bed may be controlled in).
Regarding claim 2, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan further discloses wherein the air controller is controlled in the refresh mode for a predetermined period of time (Figure 5C and paragraph 0050, and see paragraph 0045, where the controller 450 and remote 460 allow a user to input a desired duration for the various modes the bed may be controlled in).
Regarding claim 6, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan further discloses wherein controlling the air controller 120 and 140 in a refresh mode comprises: controlling the reversible fan 120 to draw air from the air distribution layer 200 for the predetermined period of time (see Figure 5C and paragraph 0052, where one fan 120 is operated to flow air away from the mattress 300 and distribution layer 200, and see paragraph 0045, where the controller 450 and remote 460 allow a user to input a desired duration for the various modes the bed may be controlled in).
Regarding claim 7, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan further discloses wherein controlling the air controller 120 and 140 in a refresh mode comprises: controlling the reversible fan 120 to supply air to the air distribution layer 200 for the predetermined period of time (see Figure 5C and paragraph 0052, where one fan 120 is operated to flow air toward the mattress 300 and distribution layer 200, and see paragraph 0045, where the controller 450 and remote 460 allow a user to input a desired duration for the various modes the bed may be controlled in).
Regarding claim 22, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan further discloses controlling the air controller 120 and 140 in a heating mode (Figure 5A) whereby the heating element 140 is operated to heat air and the fan 120 is operated to move the heated air to the air distribution layer to heat the user (Figure 5A and paragraph 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Scorcioni (U.S. Publication No. 2016/0136385)
Regarding claim 3, Rawls-Meehan discloses the subject matter as discussed above with regard to claims 1 and 2. Rawls-Meehan does not disclose wherein the predetermined period of time ranges from 30 minutes to 60 minutes.
Scorcioni teaches wherein the predetermined period of time ranges from 30 minutes to 60 minutes (paragraph 0184, where the refresh mode 595 may operate 30 minutes to 1 hour).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so the predetermined period of time ranges from 30 minutes to 60 minutes, as taught by Scorcioni, because running the air controller in the refresh mode for 30-60 minutes is sufficient to allow for the air controller to remove moisture, pasteurize, sterilize, or otherwise disinfect the sleep environment by operating the heating element.
Claims 4, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Main et al. (U.S. Patent No. 10,314,407), hereinafter referred to as Main ‘407.
Regarding claim 4, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan does not disclose sensing user presence on the mattress; and determining that a user is not present on the mattress prior to controlling the air controller in the refresh mode.
Main ‘407 teaches sensing user presence on the mattress (Col. 3, lines 19-38); and determining that a user is not present on the mattress prior to controlling the air controller in the refresh mode 210 (Figures 2-3 and Col. 3, line 66-Col. 4, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan with the step of sensing user presence on the mattress; and determining that a user is not present on the mattress prior to controlling the air controller in the refresh mode, as taught by Main ‘407, because the user sensing system of Main ‘407 allows for the climate of the bed to be controlled according to user presence and sleep stage helps a user fall asleep more quickly and wake up easier, while controlling the climate control system when a user leaves the bed at night allows the bed to prepare to aid the user in falling back asleep (Figures 2-3, Col. 1, lines 43-55, Col. 3, line 66-Col. 4, line 15, and Col. 8, lines 17-40).
Regarding claim 21, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan does not disclose the method further comprising: determining that a user is in bed; operating the air controller in the cooling mode while the user is determined to be in bed; determining that the user is not in bed; and operating the air controller in the refresh mode while the user is determined to be not in bed.
Main ‘407 teaches determining that a user is in bed (Col. 3, lines 19-38); operating the air controller in the cooling mode 202 while the user is determined to be in bed (Figures 2-3); determining that the user is not in bed (Col. 3, lines 19-38); and operating the air controller in the refresh mode 210 while the user is determined to be not in bed (Figures 2-3 and Col. 3, line 66-Col. 4, line 15 and see Col. 7, line 55-Col. 8, line 40 regarding the air system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan with the steps determining that a user is in bed; operating the air controller in the cooling mode while the user is determined to be in bed; determining that the user is not in bed; and operating the air controller in the refresh mode while the user is determined to be not in bed, as taught by Main ‘407, because the user sensing system of Main ‘407 allows for the climate of the bed to be controlled according to user presence and sleep stage helps a user fall asleep more quickly and wake up easier, while controlling the climate control system when a user leaves the bed at night allows the bed to prepare to aid the user in falling back asleep (Figures 2-3, Col. 1, lines 43-55, Col. 3, line 66-Col. 4, line 15, and Col. 8, lines 17-40). 
Regarding claim 23, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1 and 22. Rawls-Meehan, as modified, does not disclose the method further comprising: determining that a user is in bed; operating the air controller in the cooling mode or the heating mode while the user is determined to be in bed; determining that the user is not in bed; and operating the air controller in the refresh mode while the user is determined to be not in bed.
Main ‘407 teaches determining that a user is in bed (Col. 3, lines 19-38); operating the air controller in the cooling mode 202 or the heating mode while the user is determined to be in bed (Figures 2-3); determining that the user is not in bed (Col. 3, lines 19-38); and operating the air controller in the refresh mode 210 while the user is determined to be not in bed (Figures 2-3 and Col. 3, line 66-Col. 4, line 15 and see Col. 7, line 55-Col. 8, line 40 regarding the air system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan with the steps of determining that a user is in bed; operating the air controller in the cooling mode or the heating mode while the user is determined to be in bed; determining that the user is not in bed; and operating the air controller in the refresh mode while the user is determined to be not in bed, as taught by Main ‘407, because the user sensing system of Main ‘407 allows for the climate of the bed to be controlled according to user presence and sleep stage helps a user fall asleep more quickly and wake up easier, while controlling the climate control system when a user leaves the bed at night allows the bed to prepare to aid the user in falling back asleep (Figures 2-3, Col. 1, lines 43-55, Col. 3, line 66-Col. 4, line 15, and Col. 8, lines 17-40). 
Regarding claim 24, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1, 22, and 23. Rawls-Meehan, as modified, further discloses wherein the heating element 140 is not operated in the refresh mode (see Rawls-Meehan, Figure 5C and paragraph 0052, where the heater 140 does not have to be powered on and the refresh mode of Figure 5C may cool the bed as described in paragraphs 0050-0051).
Claims 5 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Main et al. (U.S. Publication No. 2019/0126000), hereinafter referred to as Main ‘000.
Regarding claim 5, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan does not disclose detecting a humidity level in the air in the refresh mode; and operating the air controller in the refresh mode until the humidity level reaches a predetermined value.
Main ‘000 teaches detecting a humidity level in the air in the refresh mode (paragraph 0018, where included sensors can include a humidity sensor); and operating the air controller 104 in the refresh mode until the humidity level reaches a predetermined value (paragraphs 0016 and 0019, where a user may select a desired humidity level and the humidity sensors alert the vapor module to produce desired humidity level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan with the step of detecting a humidity level in the air in the refresh mode; and operating the air controller in the refresh mode until the humidity level reaches a predetermined value, as taught by Main ‘000, because doing so would allow a user to set a desired humidity level such that the humidity level may be optimized by the air controller for a more comfortable sleep (paragraphs 0002 and 0018-0019). 
Regarding claim 25, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1 and 22. Rawls-Meehan does not disclose detecting a humidity level in the air in the refresh mode; and operating the air controller in the refresh mode until the humidity level reaches a predetermined value.
Main ‘000 teaches detecting a humidity level in the air in the refresh mode (paragraph 0018, where included sensors can include a humidity sensor); and operating the air controller 104 in the refresh mode until the humidity level reaches a predetermined value (paragraphs 0016 and 0019, where a user may select a desired humidity level and the humidity sensors alert the vapor module to produce desired humidity level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan with the step of detecting a humidity level in the air in the refresh mode; and operating the air controller in the refresh mode until the humidity level reaches a predetermined value, as taught by Main ‘000, because doing so would allow a user to set a desired humidity level such that the humidity level may be optimized by the air controller for a more comfortable sleep (paragraphs 0002 and 0018-0019). 
Regarding claim 26, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1 and 22. Rawls-Meehan, as modified, further discloses wherein controlling the air controller 120 and 140 in a refresh mode comprises: controlling the reversible fan 120 to draw air from the air distribution layer 200 for the predetermined period of time (see Rawls-Meehan, Figure 5C and paragraph 0052, where one fan 120 is operated to flow air away from the mattress 300 and distribution layer 200, and see paragraph 0045, where the controller 450 and remote 460 allow a user to input a desired duration for the various modes the bed may be controlled in).
Claims 8, 11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (U.S. Publication No. 2017/0202362).
Regarding claim 8, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan does not disclose flowing air through a HEPA filter during the refresh mode.
Reynolds teaches flowing air through a HEPA filter 130a during the refresh mode (Figure 1A and paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan with the step of flowing air through a HEPA filter during the refresh mode, as taught by Reynolds, because blowing air through a HEPA (high efficiency particulate air) filter would remove particles (such as dust) as well as microorganisms (such as some viruses and bacteria) from the air passing through to the bed to prevent them from entering the sleeping area (paragraph 0031).
Regarding claim 11, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan further discloses wherein the mattress 300 includes no materials treated with antimicrobial chemicals (Rawls-Meehan makes no mention of antimicrobial chemicals or products which are to be incorporated into the mattress, and see paragraph 0044 which discusses specific embodiments of the mattress).
 Rawls-Meehan does not disclose wherein the refresh mode is automatically operated regularly at intervals configured to reduce microbial growth.
Reynolds teaches wherein the refresh mode is automatically operated regularly at intervals configured to reduce microbial growth (paragraph 0034, where the refresh cycle of Reynolds may be run daily or weekly and the refresh cycle may include utilizing a UV germicidal irradiation light or air ionizer to destroy harmful microbes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so the refresh mode is automatically operated regularly at intervals configured to reduce microbial growth, as taught by Reynolds, in order to prevent the growth of potentially harmful microbes within the bed by sterilizing the air that is entering the mattress (paragraph 0034).
Regarding claim 27, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1 and 22. Rawls-Meehan further discloses wherein the mattress 300 includes no materials treated with antimicrobial chemicals (Rawls-Meehan makes no mention of antimicrobial chemicals or products which are to be incorporated into the mattress, and see paragraph 0044 which discusses specific embodiments of the mattress).
 Rawls-Meehan does not disclose wherein the refresh mode is automatically operated regularly at intervals configured to reduce microbial growth.
Reynolds teaches wherein the refresh mode is automatically operated regularly at intervals configured to reduce microbial growth (paragraph 0034, where the refresh cycle of Reynolds may be run daily or weekly and the refresh cycle may include utilizing a UV germicidal irradiation light or air ionizer to destroy harmful microbes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so the refresh mode is automatically operated regularly at intervals configured to reduce microbial growth, as taught by Reynolds, in order to prevent the growth of potentially harmful microbes within the bed by sterilizing the air that is entering the mattress (paragraph 0034).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Youngblood et al. (U.S. Publication No. 2018/0110960), hereinafter referred to as Youngblood.
Regarding claim 9, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan does not disclose applying aromatherapy to circulated air during the refresh mode.
Youngblood teaches applying aromatherapy to circulated air during the refresh mode (paragraphs 0253-0257, where the scent generator 790 may be incorporated into the humidifier and dehumidifier 780 and 782).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan with the step of applying aromatherapy to circulated air during the refresh mode, as taught by Youngblood, because certain scents, when present in the sleeping environment, may help to trigger relaxation and sleep in a user or help a user to wake up (paragraph 0254).
Regarding claim 10, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan does not disclose applying essential oils to air circulated into the mattress during the refresh mode.
Youngblood teaches applying essential oils to air circulated into the mattress during the refresh mode (paragraphs 0253-0257, where the scent generator 790 may be incorporated into the humidifier and dehumidifier 780 and 782 and where the scent generator of Youngblood may be the scent generator of U.S. Publication No. 2015/0048178 to Edwards, which Youngblood incorporated by reference in its entirety, see Youngblood paragraph 0255, which teaches essential oils being used in the scent generator, see Edwards, paragraphs 0166, 0267, and 0268).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan with the step of applying essential oils to air circulated into the mattress during the refresh mode, as taught by Youngblood, because certain scents, when present in the sleeping environment, may help to trigger relaxation and sleep in a user or help a user to wake up (see Youngblood, paragraph 0254, also see Edwards, paragraph 0268).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marquette et al. (U.S. Publication No. 2009/0064411)
Griese et al. (U.S. Publication No. 2018/0098637)
Vrzalik et al. (U.S. Publication No. 2007/0261548)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673          

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673